                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION


MARK WAYNE THIBODEAUX #89963                      CASE NO. 2:18-CV-01599 SEC P

VERSUS                                            JUDGE JAMES D. CAIN, JR.

DARREL VANNOY                                     MAGISTRATE JUDGE KAY


                                      JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after an independent review of the record, determining that

the findings are correct under the applicable law, and considering the objections to the

Report and Recommendation in the record;

       IT IS ORDERED, ADJUDGED, and DECREED that the instant petition be

DENIED and DISMISSED WITH PREJUDICE.

       IT IS FURTHER ORDERED that the Motion for Certificate of Appealability

[doc. 19] be DENIED due to the petitioner’s failure to make a substantial showing of the

denial of a constitutional right.

       THUS DONE AND SIGNED in Chambers on this 26th day of December, 2019.



                        _________________________________________
                                   JAMES D. CAIN, JR.
                            UNITED STATES DISTRICT JUDGE
